Citation Nr: 0206371	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pneumonia.

(The issues of entitlement to an evaluation in excess of 30 
percent for stricture of the anus as a result of hemorrhoid 
surgery; a compensable evaluation for malaria; and 
entitlement to service connection for aneurysm, claimed as 
secondary to service connected stricture of the anus as a 
result of hemorrhoid surgery will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that, in February 2002, the veteran presented 
for a Travel Board hearing before the undersigned Member of 
the Board.  A copy of the transcript of that hearing is of 
record.  

The veteran submitted additional medical evidence at the time 
of his February 2002 Travel Board hearing.  Thereafter, the 
veteran's accredited representative also submitted medical 
reports which had not been previously considered.  These 
submissions of additional evidence were accompanied by a 
waiver of the veteran's right to have the evidence reviewed 
by the agency of local jurisdiction prior to review by the 
Board.  Accordingly, the Board may proceed, reviewing all of 
the evidence of record.

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 30 percent for 
stricture of the anus as a result of hemorrhoid surgery; a 
compensable evaluation for malaria; and entitlement to 
service connection for aneurysm, claimed as secondary to 
service connected stricture of the anus as a result of 
hemorrhoid surgery pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate his claim and of the 
action to be taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained and the available medical evidence is sufficient for 
a determination of the issue.

3.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of pneumonia 
incurred in service.


CONCLUSION OF LAW

Residuals of pneumonia were neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

By virtue of the Statement of the Case issued during the 
pendency of this appeal, the Board believes that the RO has 
properly advised the claimant of what the evidence must show 
in order to substantiate his claim regarding service 
connection for pneumonia.  For this reason, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim. 

Similarly, with respect to the duty to assist, the Board 
finds that there is ample evidence of record on which to 
decide the veteran's claim at issue.  The veteran has not 
alluded to any additional information or evidence that has 
not been obtained and would be pertinent to the present 
claim.  

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4).  Based upon the evidence of 
record, the Board finds that there is no competent lay or 
medical evidence of a currently diagnosed disability as a 
result of the veteran's treatment for pneumonia during his 
period of military service in 1944.  Therefore, the Board 
further finds that a medical examination or opinion is not 
necessary in this appeal.

In light of the above, the Board finds that all facts that 
are relevant to the claims addressed in this decision have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist, under 
both the VCAA and the new regulations.  

The Board finds that VA has met the notice and duty to assist 
provisions contained in the new law as to the veteran's 
claims of entitlement to service connection for pneumonia.  
In light of the notice and development action provided in 
this case, the Board also finds that it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand as to the 
veteran's claim of entitlement to service connection for 
pneumonia would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran.  Further development and further expending of VA's 
resources is not warranted.

Factual Background:  The veteran's service medical records 
reflect that he was treated for pneumonia in February 1944.  
These records also show that, upon examination in March 1944, 
the veteran was noted to have been treated for pneumonia, 
convalesced normally, and was deemed to be fully recovered 
and ready to return to duty.  Subsequent treatment records 
and the veteran's July 1945 report of separation examination 
are silent with respect to complaints or findings of 
residuals of pneumonia.  

A May 1947 statement from S. R. DeMeter, M.D., a physician 
with the veteran's employer, Firestone Tire and Rubber 
Company, reflects that the veteran had been absent for two 
weeks in 1946 and seventeen days in 1947 due to a "fever of 
undetermined origin."

A statement from L. D. Gladding, D.O., dated in October 1981, 
reflects that the veteran was hospitalized from May 5 to May 
15, 1981, for "fever of unknown origin."

A March 1991 VA Form 21-2545, Report of Medical Examination 
for Disability Evaluation, reflects that the veteran's 
present complaints included "heart problems: chest pains, 
nitro pills, dizziness, shortness of breath."

The veteran's May 2000 VA Form 9, includes the statement 
that, with respect to his claim of entitlement to service 
connection for pneumonia, he was treated for this illness in 
1944 and has "had low grade fever sickness often."  

A September 2000 Statement of Representative in Appeals Case, 
notes that the veteran listed breathing problems in his March 
1991 VA Form 21-2545 and contends that the veteran's current 
breathing problems are caused by the pneumonia which he 
contracted in service.  The veteran's representative further 
argues that the breathing problems which resulted from the 
veteran's pneumonia were aggravated by "extreme weather 
conditions in the winter of 1944-45 during the Ardennes 
Campaign."  

During the veteran's February 2002 hearing before the 
undersigned Member of the Board, the veteran recalled that he 
had been diagnosed with pneumonia in service and testified 
that he had not been told by a doctor that he suffered from 
residuals of pneumonia.  The veteran did not recall being 
hospitalized for pneumonia subsequent to service.  He stated 
that he was hospitalized for fevers of unknown origin which, 
in his opinion, is probably related to malaria but it could 
be related to both malaria and pneumonia.

Pertinent Law and Regulations: Service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis:  The veteran's service medical records reflect that 
he was treated for pneumonia in February 1944.  His service 
medical records further show that, in March 1944, he was 
deemed to be fully recovered from pneumonia and ready to 
return to duty.  Similarly, the veteran's July 1945 report of 
separation examination is silent with respect to complaints 
or findings of residuals of pneumonia.  His VA and private 
medical records are also silent with respect to complaints of 
or treatment for pneumonia or residuals thereof after his 
discharge from military duty.  Moreover, the veteran has 
testified that he has not been told by a doctor that he 
suffers from residuals of pneumonia and he does not recall 
being hospitalized for pneumonia subsequent to service.

In this regard, it is noted that a claim for service 
connection for a disability must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353, 1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence that the 
veteran currently suffers from residuals of pneumonia. 

As previously indicated, the veteran has stated that he 
currently experiences residuals of the pneumonia for which he 
was treated during his period of military service.  However, 
he has offered no competent medical evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
pneumonia.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for pneumonia is denied.





		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

